Title: From Thomas Jefferson to Antoine Louis Claude Destutt de Tracy, 14 February 1806
From: Jefferson, Thomas
To: Tracy, Antoine Louis Claude Destutt de


                        
                            Sir
                     
                            Washington. Feb. 14. 06.
                        
                        I have to return you my thanks for the very acceptable present you have been so kind as to make me of the two
                            first parts of your work on Ideologie, & of the Analysis of Dupuis. both are on subjects highly interesting. my present
                            position not permitting me to read beyond the papers of the day, I treasure them with those things which are to sweeten a
                            retirement to which age and a passion for letters are daily pressing me. the worth of these works is already stamped by
                            the judgment of those whose good opinion is most flattering. that of my collegues of the American Philosophical society
                            will be manifested to you by their election of you as a member of their institution. with assurances of my sincere
                            concurrence in this mark of their estimation, I pray you to accept my salutations, and the tender of my high respect
                            & consideration.
                        
                            Th: Jefferson
                     
                        
                    